

EXHIBIT 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ALTUS MIDSTREAM LP


Dated as of June 30, 2020


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “First Amendment”) of Altus Midstream LP, a Delaware limited
partnership (the “Partnership”), dated as of the date first written above, is
adopted, executed and agreed to by Altus Midstream GP LLC (the “General
Partner”), a Delaware limited liability company, as the sole general partner of
the Partnership.


WHEREAS, the Partnership was formed as a limited partnership pursuant to and in
accordance with the Delaware Act (as defined in the Existing Limited Partnership
Agreement, as defined herein) by filing a Certificate of Limited Partnership of
the Partnership (the “Certificate”) with the Secretary of State of the State of
Delaware on August 3, 2018;


WHEREAS, the General Partner, as the sole general partner of the Partnership,
entered into a Second Amended and Restated Agreement of Limited Partnership of
the Partnership, dated as of June 12, 2019 (together with all schedules,
exhibits and annexes thereto, the “Existing Limited Partnership Agreement”),
with each of the Limited Partners (as defined in the Existing Limited
Partnership Agreement) set forth on the signature pages thereto;


WHEREAS, the stockholders of the Corporation (as defined in the Existing Limited
Partnership Agreement) have approved of an amendment to the Second Amended and
Restated Certificate of Incorporation of the Corporation to effect a reverse
stock split of all outstanding shares of the Corporation’s Common Stock (as
defined in the Existing Limited Partnership Agreement), by a ratio of
one-for-twenty (the “Reverse Stock Split”), with any stockholder that otherwise
would be entitled to a fractional share of Common Stock as a result of the
Reverse Stock Split instead being entitled to a payment of cash in lieu of such
fractional share;


WHEREAS, in accordance with Section 3.04 of the Limited Partnership Agreement,
the Corporation shall not effect the Reverse Stock Split unless accompanied by
an identical combination of the Partnership’s Common Units (as defined in the
Existing Limited Partnership Agreement), including payment of cash in lieu of
fractional Common Units;


WHEREAS, the General Partner desires to amend the Existing Limited Partnership
Agreement consistent with its sole power and authority pursuant to Section 16.03
of the Existing Limited Partnership Agreement to make clear that such payments
of cash in lieu of fractional Common Units do not violate any provisions of the
Existing Limited Partnership Agreement or require prior approval of the Series A
Preferred Unitholders (as defined in the Existing Limited Partnership Agreement)
or any other person;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which the General Partner hereby acknowledges and confesses, the
parties hereto hereby agree as follows:


1.
Amendment. Section 4.01(b)(v) of the Existing Limited Partnership Agreement is
hereby amended to add the following proviso at the end of such subsection: “;
and provided further, that, the Partnership may at any time make payments of
cash in lieu of the issuance of any fractional Units in connection with any
subdivision or combination of Series A Junior Securities or Series A Parity
Securities in accordance with Section 3.04.”

2.
Approvals.     Consistent with its sole power and authority pursuant to Section
16.03 of the Existing Limited Partnership Agreement, this First Amendment has
been adopted and approved solely by the General Partner.

3.
Continuing Effect.     Except as modified by this First Amendment, the Existing
Limited Partnership Agreement shall remain in full force and effect in all
respects.

4.
Governing Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

[Signature page follows]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed or caused to be executed on its
behalf this First Amendment to Second Amended and Restated Agreement of Limited
Partnership as of the date first written above.


GENERAL PARTNER:
 
 
ALTUS MIDSTREAM GP LLC
 
 
 
 
By:
/s/ Ben C. Rodgers
Name:
Ben C. Rodgers,
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
 





[Signature page to First Amendment to Second Amended and Restated
Agreement of Limited Partnership]



